Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 29, 2005                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

  128758                                                                                               Michael F. Cavanagh
  128759                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  DAVID PATTERSON,                                                                                     Stephen J. Markman,
                                                                                                                      Justices
           Plaintiff-Appellee,                 	                    SC: 128758, 128759
                                                                    COA: 259744, 259747
                                                                    WCAC: 02-000167
  v
  DAIMLERCHRYSLER CORPORATION, 

          Defendant-Appellant. 


  _________________________________________/

               On order of the Court, the application for leave to appeal the April 25, 2005
  orders of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 29, 2005                   _________________________________________
           l1121                                                               Clerk